United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-3424
                                   ___________

Addie J. Skeens,                       *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner of *
the Social Security Administration,    *      [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                         Submitted: March 6, 2003
                             Filed: March 10, 2003
                                  ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

      Addie J. Skeens appeals the District Court’s1 opinion affirming the denial of
supplemental security income. Having carefully reviewed the record, see Banks v.
Massanari, 258 F.3d 820, 823 (8th Cir. 2001) (standard of review), we affirm.




      1
      The Honorable William A. Knox, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       In her September 1999 application and related documents, Skeens alleged
disability since January 1998 from back and leg pain related to prior injuries, from
carpal tunnel syndrome, and from insomnia. After a hearing, an administrative law
judge (ALJ) determined that Skeens’s capacity to perform sedentary work had not
been compromised by any nonexertional limitations and that, based on the Medical-
Vocational Guidelines (Grids), she was not disabled.

       The ALJ recited numerous valid reasons for finding Skeens not entirely
credible and for discounting the December 1999 opinion of orthopedist Harry Miller
that Skeens could not be gainfully employed due to her combined impairments. See
Holmstrom v. Massanari, 270 F.3d 715, 720-21 (8th Cir. 2001) (weighing of treating
physicians’ opinions); Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000) (credibility
findings). The ALJ also properly used the Grids as a framework to guide his
decision. See 20 C.F.R. § 416.969a(d) (2002); Social Security Ruling 83-14, 1983
WL 31254, at *6 (Social Security Administration, 1983) (where it is clear that added
limitation or restriction has very little effect on exertional occupational base,
conclusion directed by Grids would not be affected). Further, the ALJ’s decision
demonstrates that he considered Skeens’s impairments in combination. See Hajek v.
Shalala, 30 F.3d 89, 92 (8th Cir. 1994).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-